 
Exhibit 10.2
 
[logo.jpg]
Kulicke & Soffa Industries Inc.
1005 Virginia Drive
Fort Washington, PA  19034 USA
     
215-784-6000 phone
 
215-659-7588 fax
 
www.kns.com



CONSULTING AGREEMENT

 
This CONSULTING AGREEMENT is made as of this 7th day of October, 2010, by and
between Kulicke and Soffa Industries, Inc., a Pennsylvania corporation (the
“Company”), and C. Scott Kulicke (“Consultant”).


WITNESSETH:


WHEREAS, Consultant was previously employed as the Company’s chief executive
officer, and the Company desires to obtain certain services from Consultant to
provide assistance in transitioning to a new chief executive officer, and
Consultant desires to provide such services to the Company.


NOW, THEREFORE, IT IS HEREBY AGREED by and among Consultant and the Company, in
consideration of the premises and intending to be legally bound hereby, as
follows:


1.           Engagement
 
(a)           Term and Termination.  This Agreement shall become effective on
October 11, 2010 (the “Effective Date”), and, unless sooner terminated pursuant
to the terms of this Agreement, shall continue for a period of 36 months,
expiring on October 10, 2013 (such period, the “Term”).  The provisions of
Sections 2(c), 3 and 4 shall survive any termination of this Agreement.
 
(b)           Engagement and Duties. Consultant shall be an independent
contractor to perform consulting services and assignments on an as-needed basis
as the Chief Executive Officer of the Company or any other person designated by
the Chief Executive Officer may reasonably request and which are consistent with
his position as having formerly been the chief executive officer of the
Company.  Consultant will render his services hereunder to the Company and its
subsidiaries and affiliates, as necessary and requested, and shall use his
commercially reasonable efforts in performing the duties assigned to
him.  Consultant, in his capacity as an independent contractor under this
Agreement, shall not have any right, power or authority to bind or commit the
Company or any of its subsidiaries to any act, service or other contractual
commitment, and Consultant shall not represent to any other person or entity
that he has any such right, power or authority.  In addition, Consultant shall
not have any right, power or authority to amend or terminate any relationship
between the Company or any of the Company’s subsidiaries and any other person or
entity.  The Company retains the right to engage the services of other persons
and entities to perform services for the Company, whether similar or dissimilar
to the services provided by Consultant to the Company under this Agreement.

 
 

--------------------------------------------------------------------------------

 

(c)           Provision of the Services.  In connection with providing the
services during the Term, Consultant shall make himself available by telephone,
email, or, with his consent, in person at the offices of the Company in Fort
Washington, Pennsylvania during normal business hours of the Company as
reasonably requested by the Chief Executive Officer.
 
2.           Compensation and Independent Contractor Status
 
(a)           Compensation for Services.  As compensation for his services to
the Company under this Agreement, during the Term, Consultant shall receive
Twenty-Two Thousand Nine Hundred and Sixteen Dollars ($22,916) per month.  As
additional compensation for his services, during the Term, the Company shall
also pay an amount each month equal to the premiums due for continued medical,
dental and prescription coverage under the Company’s plans.  The Company may pay
these amounts directly to the insurers, but such amounts shall constitute
imputed income to Consultant.
 
(b)           Expense Reimbursement.  The Company shall reimburse Consultant for
his actual out-of-pocket expenses and disbursements incurred in connection with
the performance of the services under this Agreement, upon receipt by the
Company of proper documentation evidencing such expenses and approval thereof by
the Company in accordance with the Company’s expense reimbursement policy in
effect from time to time.
 
(c)           Independent Contractor.  Consultant’s relationship to the Company
under this Agreement is solely that of an independent contractor.  Consultant
shall not be considered an employee or agent of the Company under this Agreement
or otherwise.  Nothing herein shall be deemed or construed to create a joint
venture, partnership, agency or employee/employer relationship between the
parties for any purpose, including, without limitation, withholding for purposes
of Social Security, income tax or other tax, if any.  As an independent
contractor, the Company will issue an IRS Form 1099 for payments made pursuant
to this Agreement, including any imputed income pursuant to Section 2(a), and
Consultant will be responsible for paying all federal, state and local income
and social security taxes arising out of any such payments.
 
3.           Certain Restrictions
 
(a)           At all times during the Term and for a period of two (2) years
after the Term, Consultant shall not:
 
(i)           directly or indirectly, together or separately or with any third
party, whether as an individual proprietor, partner, stockholder, officer,
employee, director, joint venturer, investor, or in any other capacity
whatsoever, actively engage in business or assist anyone or any firm in business
as a manufacturer, seller, or distributor of any products or services which are
the same, like, similar to, or which compete with the products and services
offered by the Company (or any of its affiliates) in any geographic area in
which the Company sells or markets its products;

 
 

--------------------------------------------------------------------------------

 
 
(ii)          directly or indirectly recruit, solicit or encourage any employee
of the Company (or any of its affiliates) or otherwise induce such employee to
leave the employ of the Company (or any of its affiliates) or to become an
employee or otherwise be associated with his or any firm, corporation, business
or other entity with which he is or may become associated or assist another
person or entity to engage in such conduct; or
 
(iii)         solicit, directly or indirectly, for himself or as agent or
employee of any person, partnership, corporation, or other entity (other than
for the Company) with the intent of actively engaging in business, any then or
former customer, supplier, or client of the Company.
 
(b)           Consultant, on behalf of himself and his affiliates, acknowledges
a duty of confidentiality owed to the Company and agrees that he shall render
the services hereunder in a manner designed to protect the proprietary
information of the Company from improper use or disclosure.  Consultant, on
behalf of himself and his affiliates, agrees that he will not, except in the
performance of his duties hereunder, during or at any time subsequent to the
Term, use, divulge, furnish or make accessible to any person or business entity
(other than with the written permission of the Company) any knowledge, technical
data, information or future plans of the Company with respect to the Company or
its business, including, without limitation, the products of the Company,
licensed technology or technology, whether in the concept or development stage,
owned or being marketed or developed by the Company on the effective date of
this Agreement or during the Term.  All computer software, customer lists, price
lists, contract forms, catalogs, books, records and files acquired by Consultant
or his affiliates during the Term are acknowledged to be proprietary information
of the Company and shall not be duplicated, removed from the Company’s
possession or made use of other than in pursuit of the Company’s business, and,
at the end of the Term or upon termination of this Agreement for any reason,
Consultant shall, and shall cause his affiliates to, either destroy or deliver
to the Company, without further demand, all copies thereof which are then in his
possession or under control.
 
(c)           Consultant represents to the Company that the restrictions set
forth in this Section 3 will not be unduly burdensome to him, and he agrees that
they are reasonable and do not impose a greater restraint than is necessary to
protect the Company’s legitimate business interests.
 
(d)           Consultant and the Company agree that any breach or threatened
breach of this Section 3 may cause irreparable and continuing harm to the
Company for which there will be no adequate remedy at law and which could not be
adequately compensated by monetary damages.  Accordingly, Consultant and the
Company agree that, in addition to any other remedies that the Company may have
at law or in equity, the Company shall be entitled to seek injunctive relief for
any breach or threatened or anticipated breach by Consultant.  Additionally, the
Company shall be entitled to terminate this Agreement for any breach or
threatened breach of Section 3 by Consultant.

 
 

--------------------------------------------------------------------------------

 
 
(e)           In the event Consultant breaches any provision of Section 3(a)
above, the time periods set forth therein shall be extended by the amount of
time that Consultant is in breach.
 
4.           Miscellaneous
 
(a)           Other Agreements.  Consultant represents and warrants to the
Company that there are no restrictions, agreements or understandings whatsoever
to which he is a party that would prevent or make unlawful his execution of this
Agreement, that would be inconsistent or in conflict with this Agreement or
Consultant’s obligations hereunder, or that would otherwise prevent, limit or
impair the performance by Consultant of his duties under this Agreement.
 
(b)           Successors and Assigns.  The Company may assign this Agreement to
(i) any subsidiary of the Company or (ii) any successor to all or substantially
all of its assets and business by means of liquidation, dissolution, merger,
consolidation, transfer of assets, sale of stock or otherwise.  The duties of
Consultant hereunder are personal to Consultant and may not be assigned by him
but shall be binding on his heirs and estate.
 
(c)           Governing Law and Enforcement.  This Agreement shall be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to the principles of conflicts of laws.  Any legal
proceeding arising out of or relating to this Agreement will be instituted in a
state or federal court in the Commonwealth of Pennsylvania, and Consultant and
the Company hereby consent to the personal and exclusive jurisdiction of such
court(s) and hereby waive any objection(s) that they may have to personal
jurisdiction, the laying of venue of any such proceeding and any claim or
defense of inconvenient forum.
 
(d)           WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY LAW, THE
PARTIES TO THIS AGREEMENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY PROCEEDING BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER HEREOF.  THE PARTIES TO THIS
AGREEMENT ALSO WAIVE ANY BOND OR SURETY OR SECURITY UPON SUCH BOND THAT MIGHT,
BUT FOR THIS WAIVER, BE REQUIRED OF THE OTHER PARTIES.  THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS.  THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
PARTY HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT
EACH PARTY WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE
DEALINGS.  THE PARTIES TO THIS AGREEMENT FURTHER WARRANT AND REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES THE JURY TRIAL RIGHTS OF SUCH PARTY FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO THIS
AGREEMENT.  IN THE EVENT OF LITIGATION, THIS SECTION MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 
 

--------------------------------------------------------------------------------

 
  
(e)           Severability.  If any provision of this Agreement is determined to
be invalid or unenforceable by a court of competent jurisdiction by reason of
the nature of the covenants contained therein, such terms shall be deemed
changed or reduced to enforceable terms, but only to the extent necessary to
cure such invalidity.  Further, whenever possible, each provision of this
Agreement shall be interpreted in such a manner to be effective and valid under
applicable law.
 
(f)           Notices.  Any notice or communication required or permitted under
this Agreement shall be made in writing and (a) sent by overnight courier (such
as Federal Express), or (b) mailed by overnight U.S. express mail, return
receipt requested, as follows:
 
If to Consultant:
C. Scott Kulicke

[Address Omitted]


If to the Company:
1005 Virginia Drive

Fort Washington, PA 19034


Attention:  General Counsel


or to such other address as either party may from time to time duly specify by
notice given to the other party in the manner specified above.


(g)           Entire Agreement; Amendments; Waivers.  This Agreement contains
the entire agreement and understanding of the parties hereto relating to the
subject matter hereof, and merges and supersedes all prior and contemporaneous
discussions, agreements and understandings of every nature relating to the
subject matter, whether written or oral.  This Agreement may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.  The waiver by a party of any breach of any provision of this Agreement
shall not constitute or operate as a waiver of any other breach of such
provision or of any other provision hereof, nor shall any failure to enforce any
provision hereof operate as a waiver of such provision or of any other provision
hereof.
 
(h)           Section Headings.  The headings of sections and paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning of construction of any provision of this Agreement.

 
 

--------------------------------------------------------------------------------

 
   
(i)           Counterparts; Facsimile.  This Agreement may be executed in
multiple counterparts (including by facsimile or pdf. signature), each of which
will be deemed to be an original, but all of which together will constitute but
one and the same instrument.
 
IN WITNESS WHEREOF, each of the parties to this Agreement has duly executed this
Agreement as of the date first above written.



 
/s/ C. Scott Kulicke
 
C. Scott Kulicke
     
KULICKE AND SOFFA INDUSTRIES, INC.
     
By:
/s/ Bruno Guilmart
   
Name:  Bruno Guilmart
   
Title:  President and Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 